Case 2:19-cv-00993-JAK-JEM Document 14 Filed 02/27/19 Page 1 of 2 Page ID #:124



  1   DEAN J. ZIPSER (State Bar No. 94680)
      dzipser@umbergzipser.com
  2   Mark A. Finkelstein (State Bar No. 173851)
      mfinkelstein@umbergzipser.com
  3   Adina W. Stowell (State Bar No. 211719)
      astowell@umbergzipser.com
  4   UMBERG ZIPSER LLP
      1920 Main Street, Suite 750
  5   Irvine, CA 92614
      Telephone: (949) 679-0052
  6   Facsimile: (949) 679-0461
  7   Attorneys for Defendants SMASHBURGER IP
      HOLDER LLC and SMASHBURGER
  8   FRANCHISING LLC
  9                              UNITED STATES DISTRICT COURT
 10                          CENTRAL DISTRICT OF CALIFORNIA
 11
 12   ANDREW GALVAN, individually and           Case No. 2:19-cv-00993
      on behalf of all others similarly
 13   situated,,
                                               STIPULATION TO EXTEND
 14                 Plaintiff,                 TIME TO RESPOND TO INITIAL
                                               COMPLAINT BY NOT MORE
 15            v.                              THAN 30 DAYS (L.R. 8-3)

 16   SMASHBURGER IP HOLDER LLC,
      SMASHBURGER FRANCHISING                  Complaint served: February 13, 2019
 17   LLC, and JOLLIBEE FOODS                  Current response date: March 6, 2019
      CORPORATION,                             New response date: April 5, 2019
 18
                    Defendants.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                    Case No. 2:19-cv-00993
      {178046.1}
                                                       STIP TO EXTEND TIME TO RESPOND
Case 2:19-cv-00993-JAK-JEM Document 14 Filed 02/27/19 Page 2 of 2 Page ID #:125



  1            IT IS HEREBY STIPULATED, pursuant to Local Rule 8-3, by and between
  2   Plaintiff Andrew Galvan and Defendants Smashburger IP Holder LLC,
  3   Smashburger Franchising LLC, and Jollibee Foods Corporation (collectively,
  4   “Defendants”), through their undersigned counsel, that Defendants may have a 30-
  5   day extension of time, to April 5, 2019, to file an answer or otherwise respond to
  6   Plaintiff’s Complaint in the above-captioned action. No prior extension has been
  7   requested by Defendants.
  8            By executing this stipulation, Defendants do not consent to the jurisdiction of
  9   this Court. Defendants expressly reserve all rights, claims and defenses, including
 10   with respect to personal jurisdiction. Specific to defendant Jollibee Foods
 11   Corporation, it contends, among its arguments and without prejudice to other
 12   defenses that it may interpose, that it has not been properly served with the
 13   Complaint and expressly is not waiving its right to contest service or jurisdiction.
 14   Plaintiff agrees that such rights and defenses have not been waived.
 15                                            Respectfully Submitted,
 16
      Dated: February 27, 2019                 UMBERG ZIPSER LLP
 17
 18
                                               By:    s/ Mark A. Finkelstein
 19                                                   Mark A. Finkelstein
                                                      Attorneys for Defendants
 20                                                   SMASHBURGER IP HOLDER LLC,
                                                      AND SMASHBURGER
 21                                                   FRANCHISING LLC
 22
      Dated: February 27, 2019                 BURSOR & FISHER, P.A.
 23                                            REICH RADCLIFFE & HOOVER LLP
 24
 25                                            By:    s/ L. Timothy Fisher1
                                                      L. Timothy Fisher
 26                                                   Attorneys for Plaintiff Andrew Galvan
 27
      1
        Pursuant to Local Rule 5-4.3.4., the signatory listed, and on whose behalf the filing
 28   is submitted, has concurred in the filing’s content and has authorized the filing.
                                                                          Case No. 2:19-cv-00993
      {178046.1}
                                                 2           STIP TO EXTEND TIME TO RESPOND
